DETAILED ACTION

The instant application having application No 15/931600 filed on 05/14/2020 is presented for examination by the examiner.
Claim 2-21 is pending in this application.

Examiner Notice
Claim 2 would be allowable if (i) claim 5 or 7 or 8 or 9 or 10 or 11 or 13 or 14 or 15 or 16 or 19 is incorporated into the independent claim 1, (ii) resolve the nonstatutory obviousness-type double patenting rejection.
Claim 20 would be allowable if (i) claim 5 or 7 or 8 or 9 or 10 or 11 or 13 or 14 or 15 or 16 or 19 is incorporated into the independent claim 1, (ii) resolve the nonstatutory obviousness-type double patenting rejection.
Claim 21 would be allowable if (i) claim 5 or 7 or 8 or 9 or 10 or 11 or 13 or 14 or 15 or 16 or 19 is incorporated into the independent claim 1, (ii) resolve the nonstatutory obviousness-type double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 2-21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-11, and 17-26 of Patent Application No. 15960002 (Patent no: 10674554) (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on the radio resource is a radio resource of uplink subframe of the uplink/downlink configuration and vice versa.
Claim 1 (Canceled).
(See claim 1).

For claim 3, Patent Application discloses the appropriate radio
resource for each of the multiple configurations is a radio resource of at least one uplink
subframe common among the multiple configurations(See claim 1).

For claim 4, Patent Application discloses the changed uplink/downlink configuration is a configuration including at least a predetermined number of uplink subframes, and a number of uplink subframes included in the appropriate radio resource differs from the number of uplink subframes of the uplink/downlink configuration (See claim 6).

For claim 5, Patent Application discloses the changed uplink/downlink configuration is a configuration including at least a predetermined number of uplink subframes, and a (See claim 6).

For claim 6, Patent Application discloses the appropriate radio resource is a periodic radio resource that is repeated at a period corresponding to a number of uplink subframes of the uplink/downlink configuration (See claim 5).

For claim 7, Patent Application discloses the appropriate radio resource is a periodic radio resource that is repeated at a period corresponding to a number of uplink subframes of the uplink/downlink configuration (See claim 6).

For claim 8, Patent Application discloses the appropriate radio resource is a penodic radio resource that is repeated at a period corresponding to a number of uplink subframes of the uplink/downlink configuration (See claim 1 and 6).


For claim 12, Patent Application discloses the circuitry is further configured to notify the terminal device of the appropriate radio resource when a number of uplink subframes of the uplink/downlink configuration is equal to or greater than a predetermined number (See claim 6).

For claim 13, Patent Application discloses the circuitry is farther configured to notify the terminal device of the appropriate radio resource when number of uplink subframes of  (See claim 6).

For claim 14, Patent Application discloses the circuitry is further configured to notify the terminal device of the appropriate radio resource when a number of uplink subframes of the uplink/downlink configuration is equal to or greater than a predetermined number (See claim 6).

For claim 15, Patent Application discloses the circuitry is further configured to notify the terminal device of the appropriate radio resource when a number of uplink subframes of the uplink/downlink configuration is equal to or greater than a predetermined number(See claim 6).

For claim 17, Patent Application discloses the circuitry is further configured to notify the terminal device of the appropriate radio resource only when the changed uplink/downlink configuration includes two or more successive uplink sub-frames(See claim 11).

For claim 18, Patent Application discloses the circuitry is further configured to notify the terminal device of the appropriate radio resource by reporting system information indicating the appropriate radio resource(See claim 11).

(See claim 11).

For claim 20, Patent Application discloses a method comprising dynamically changing, by circuitry, an uplink/downlink configuration of a time division duplex (TDD) from one configuration among multiple configurations to another configuration among the multiple configurations; and notifying, by the circuitry, a terminal device of the changed uplink/downlink configuration and of an appropriate radio resource for device-to-device (D2D) communication for the changed uplink/downlink configuration, wherein
 the circuitry notifies the terminal device of the appropriate radio resource for D2D
communication for each of the multiple configurations, and the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period(See claim 18).

For claim 21, Patent Application discloses a terminal device, comprising circuitry configured to acquire information indicating an uplink/downlink configuration of a time division duplex (TDD) carrier that is dynamically changed by a base station from one configuration among multiple configurations to another configuration among the multiple configurations, and information indicating an appropriate radio resource for device-to-device (D2D) communication for the changed uplink/downlink configuration, wherein the information indicating an appropriate radio resource for D2D communication for the changed uplink/downlink configuration includes information for each of the multiple (See claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4, 6, 12, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohwatari et al. (US 20160165616, Jun. 9, 2016) in view of Van der Li et al. (US 9918290, Mar. 13, 2018).
Regarding Claim 2, Ohwatari discloses a base station comprising circuitry configured to dynamically change an uplink/downlink configuration of a time division duplex (TDD) carrier from one configuration among roultiple configurations to another configuration arnong the multiple configurations (page 1, par (0013), line 1-2, Dynamic TDD (Time Division Duplex) in which uplink/downlink resource configurations of multiple cells are dynamically changed);
(page 1, par (0013), line 1-2, Dynamic TDD (Time Division Duplex) in which uplink/downlink resource configurations of multiple cells are dynamically changed, and device-to-device (D2D) communications have been studied), 
	wherein the circuitry notifies the terminal device of the appropriate radio resource for D2D communication for each of the multiple configurations(page 1, par (0016), line 1-10, in Dynamic TDD, in the multiple cells (cell #1, cell #2), the uplink/downlink resource configurations are dynamically changed according to the traffic situations, etc., different resources are assigned in different cells, the resource of the cell #1 corresponding to the subframe number "3" is "uplink").
	Ohwatari discloses all aspects of the claimed invention, except the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period.
	Li is the same field of invention teaches the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period (Li, column 23-24, the resource pool configurations, the FDD resource pool configuration includes information of a duration of a window (duration of the window is the information of the period) for bitmap and subframes within the duration of the window (the subframes are the UL subframes), the FDD resource pool configuration is the same as TDD resource pool configuration).
Ohwatari and Li are analogous art because they are from the same field of endeavor of access to a service device.
 the teaching of Li because it is providing UEs with wireless broadband access to the network, each eNB could communicate directly with the network and provide UEs with direct wireless broadband access to other or additional external networks.

	Regarding Claim 3, Ohwatari discloses the appropriate radio resource for each of the multiple configurations is a radio resource of at least one uplink subframe common among the multiple configurations(page 1, par (0016), line 1-10, in Dynamic TDD, in the multiple cells (cell #1, cell #2), the uplink/downlink resource configurations are dynamically changed according to the traffic situations, etc., different resources are assigned in different cells, the resource of the cell #1 corresponding to the subframe number "3" is "uplink").

	Regarding Claim 4, Ohwatari discloses the changed uplink/downlink configuration is a configuration including at least a predetermined number of uplink subframes, and a number of uplink subframes included in the appropriate radio resource differs from the number of uplink subframes of the uplink/downlink configuration(page 1, par (0016), line 1-10, in Dynamic TDD, in the multiple cells (cell #1, cell #2), the uplink/downlink resource configurations are dynamically changed according to the traffic situations, etc., different resources are assigned in different cells, the resource of the cell #1 corresponding to the subframe number "3" is "uplink"(wherein the number of uplink subframes are predetermined)).

	Regarding Claim 6, Ohwatari discloses the appropriate radio resource is a periodic radio resource that is repeated at a period corresponding to a number of uplink subframes of the uplink/downlink configuration (Li, column 23-24, the resource pool configurations, the FDD resource pool configuration includes information of a duration of a window (duration of the window is the information of the period) for bitmap and subframes within the duration of the window (the subframes are the UL subframes)).

	Regarding Claim 12, Ohwatari discloses the circuitry is further configured to notify the terminal device of the appropriate radio resource when a number of uplink subframes of the uplink/downlink configuration is equal to or greater than a predetermined number(page 1, par (0016), line 1-10, in Dynamic TDD, in the multiple cells (cell #1, cell #2), the uplink/downlink resource configurations are dynamically changed according to the traffic situations, etc., different resources are assigned in different cells, the resource of the cell #1 corresponding to the subframe number "3" is "uplink"(wherein the number of uplink subframes are predetermined number which is equal))

	Regarding Claim 18, Ohwatari discloses the circuitry is further configured to notify the terminal device of the appropriate radio resource by reporting system  (page 1, par (0013), line 1-2, Dynamic TDD (Time Division Duplex) in which uplink/downlink resource configurations of multiple cells are dynamically changed, and device-to-device (D2D) communications have been studied, par (0016), line 1-10, in Dynamic TDD, in the multiple cells (cell #1, cell #2), the uplink/downlink resource configurations are dynamically changed according to the traffic situations, etc., different resources are assigned in different cells, the resource of the cell #1 corresponding to the subframe number "3" is "uplink").

	Regarding Claim 20, Ohwatari discloses a method comprising dynamically changing, by circuitry, an uplink/downlink configuration of a time division duplex (TDD) from one configuration among multiple configurations to another configuration among the multiple configurations(page 1, par (0013), line 1-2, Dynamic TDD (Time Division Duplex) in which uplink/downlink resource configurations of multiple cells are dynamically changed); 
	and notifying, by the circuitry, a terminal device of the changed uplink/downlink configuration and of an appropriate radio resource for device-to-device (D2D) communication for the changed uplink/downlink configuration (page 1, par (0013), line 1-2, Dynamic TDD (Time Division Duplex) in which uplink/downlink resource configurations of multiple cells are dynamically changed, and device-to-device (D2D) communications have been studied), 
	wherein  the circuitry notifies the terminal device of the appropriate radio resource for D2D communication for each of the multiple configurations(page 1, par (0016), line 1-10, in Dynamic TDD, in the multiple cells (cell #1, cell #2), the uplink/downlink resource configurations are dynamically changed according to the traffic situations, etc., different resources are assigned in different cells, the resource of the cell #1 corresponding to the subframe number "3" is "uplink").
	Ohwatari discloses all aspects of the claimed invention, except the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period.
	Li is the same field of invention teaches the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period (Li, column 23-24, the resource pool configurations, the FDD resource pool configuration includes information of a duration of a window (duration of the window is the information of the period) for bitmap and subframes within the duration of the window (the subframes are the UL subframes), the FDD resource pool configuration is the same as TDD resource pool configuration).
Ohwatari and Li are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period the teaching of Ohwatari to include the resource pool configuration includes information of a duration of a window for bitmap and subframes within the duration of the window the teaching of Li because it is providing UEs with wireless broadband access to the network, each eNB could communicate directly with the network and provide UEs with direct wireless broadband access to other or additional external networks.

	Regarding Claim 21, Ohwatari discloses a terminal device, comprising circuitry configured to acquire information indicating an uplink/downlink configuration of a time division duplex (TDD) carrier that is dynamically changed by a base station from one configuration among multiple configurations to another configuration among the multiple configurations(page 1, par (0013), line 1-2, Dynamic TDD (Time Division Duplex) in which uplink/downlink resource configurations of multiple cells are dynamically changed), 
	and information indicating an appropriate radio resource for device-to-device (D2D) communication for the changed uplink/downlink configuration(page 1, par (0013), line 1-2, Dynamic TDD (Time Division Duplex) in which uplink/downlink resource configurations of multiple cells are dynamically changed, and device-to-device (D2D) communications have been studied), 
	wherein the information indicating an appropriate radio resource for D2D communication for the changed uplink/downlink configuration includes information for each of the multiple configurations(page 1, par (0016), line 1-10, in Dynamic TDD, in the multiple cells (cell #1, cell #2), the uplink/downlink resource configurations are dynamically changed according to the traffic situations, etc., different resources are assigned in different cells, the resource of the cell #1 corresponding to the subframe number "3" is "uplink").
	Ohwatari discloses all aspects of the claimed invention, except the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period, and the circuitry is further configured to control D2D communication using the appropriate radio resource of the respective configuration.
	Li is the same field of invention teaches the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period, and the circuitry is further configured to control D2D communication using the appropriate radio resource of the respective configuration(Li, column 23-24, the resource pool configurations, the FDD resource pool configuration includes information of a duration of a window (duration of the window is the information of the period) for bitmap and subframes within the duration of the window (the subframes are the UL subframes), the FDD resource pool configuration is the same as TDD resource pool configuration).
Ohwatari and Li are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period the teaching of Ohwatari to include the resource pool configuration includes information of a duration of a window for bitmap and subframes within the duration of the window the teaching of Li because it is providing UEs with wireless broadband access to the network, each eNB could communicate directly with the network and provide UEs with direct wireless broadband access to other or additional external networks.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Hart et al. (US 20120082070, Apr. 5, 2012) teaches Enabling Coexistence Between Wireless Networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464